                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

JERRY BOWSER, JR.,

                Plaintiff,
                                                   File no: 1:18-CV-418
v.
                                                   HON. ROBERT J. JONKER
ENTERPRISE LEASING COMPANY
OF DETROIT, LLC,

                Defendant.
                                        /

                             ORDER APPROVING MAGISTRATE'S
                              REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on November 29, 2018 (ECF No. 18).             The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C. §

636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 18) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendant’s motion to dismiss for failure to state a claim

upon which relief can be granted (ECF No. 8) is GRANTED.

        IT IS FURTHER ORDERED that this matter is TERMINATED.

        The Court discerns no good-faith basis for appeal of this matter. See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).



Date:   December 20, 2018                          /s/ Robert J. Jonker
                                                   ROBERT J. JONKER
                                                   CHIEF UNITED STATES DISTRICT JUDGE
